888 F.2d 1386Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Terry Lynn HAINES, Plaintiff-Appellant,v.COMMONWEALTH OF VIRGINIA, Attorney General of Virginia,Defendants-Appellees.
No. 89-6683.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 8, 1989.Decided Oct. 13, 1989.

Terry Lynn Haines, appellant pro se.
Robert Harkness Herring, Jr., Office of the Attorney General of Virginia, for appellee.
Before WIDENER, K.K. HALL, and WILKINS, Circuit Judges.
PER CURIAM:


1
Terry Lynn Haines, a Virginia inmate, seeks to appeal the order of the district court dismissing his petition for habeas corpus relief brought pursuant to 28 U.S.C. Sec. 2254.  The district court concluded that Haines had not exhausted his state remedies as to any of his claims as required by 28 U.S.C. Sec. 2254(b) and (c).  We agree and dismiss the appeal.


2
The exhaustion requirement of Sec. 2254(b) and (c) is satisfied by seeking review of a claim in the highest state court with jurisdiction to review the claim.  In Virginia Haines may satisfy the exhaustion requirement either by presenting his claims in a petition for habeas corpus filed in the state trial court of conviction and appealing any adverse determination to the Supreme Court of Virginia, or by filing a habeas petition directly in the Supreme Court of Virginia.  Since it is apparent from this record that Haines did not take a direct appeal to the Supreme Court, and has not filed a state habeas corpus petition in the trial court or the Supreme Court of Virginia, the district court correctly dismissed the petition without prejudice to Haines refiling it once he has satisfied the exhaustion requirement.


3
Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


4
DISMISSED.